                                           Case 3:20-mj-70879-MAG Document 8 Filed 07/08/20 Page 1 of 1
                                                                                                                 FILED
                                                                                                                    Jul 08 2020

                                   1                                                                          SUSANY. SOONG
                                                                                                         CLERK, U.S. DISTRICT COURT
                                   2                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   3                                                                           SAN FRANCISCO

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No.20-mj-70879-MAG-1 (SK)
                                                            Plaintiff,
                                   8
                                                                                            Charging District's Case No.
                                                  v.
                                   9
                                                                                            14-CR-00093-REB
                                  10     ROSE E. HORNE,
                                                            Defendant.
                                  11

                                  12                                 COMMITMENT TO ANOTHER DISTRICT
Northern District of California
 United States District Court




                                  13          The defendant has been ordered to appear in the District of Colorado. The defendant is

                                  14   requesting court-appointed counsel. The defendant remains in custody after the initial appearance.

                                  15          IT IS ORDERED: The United States Marshal must transport the defendant, together with

                                  16   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

                                  17   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

                                  18   of the charging district should immediately notify the United States Attorney and the Clerk of the

                                  19   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

                                  20   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

                                  21   charging district.

                                  22   Dated: July 8, 2020
                                                                                        _______________________________
                                  23                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
